Opinion issued September 26, 2002
 







In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00188-CV



ALTON DEMAS, Appellant

V.

THOMAS RUSSELL MCCLURE AND RICHARD F. MCCLURE, Appellees



On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 0019363



O P I N I O N
	Appellant's brief in this appeal was due on April 20, 2002.  The Court received
a "brief" from appellant on May 15, 2002, without an explanation or a motion for an
extension of time to file it.  See Tex. R. App. P. 38.6(d).  Moreover, the brief
consisted only of copies of documents from the clerk's record and reporter's record
and did not contain a short statement of what the case was about, a statement of the
facts of the case with references to the record, the reasons why this Court should
reverse the trial court's judgment, or the other matters specified by the rules.  See
Tex. R. App. P. 38.1. On May 23, 2002, the Court issued an order directing that the
Clerk of this Court not file the brief and advising appellant that unless he filed a brief 
conforming with Tex. R. App. P. 38.1, his appeal would be dismissed.  See Tex. R.
App. P. 38.8(a)(1), 38.9(a).
	On August 14, 2002, appellant filed a "Motion to Extend Time to File
Appeallant [sic] Brief," requesting 15 additional days.  The motion violates Texas
Rules of Appellate Procedure 9.1(b); 9.5(d); 10.1(a); 10.5(b)(1)(A), (C), (D).
	No conforming appellant's brief has been filed by the original deadline of
August 18, 2002 or within the 15-day extension requested by appellant on August 14,
2002.  Accordingly, the appeal is dismissed for the reasons set forth in the order of
May 23, 2002.
	All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings and Radack.
Do not publish.  Tex. R. App. P. 47.